DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020 was filed after the filing date of the instant application on 02/06/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendment which was filed on 11/12/2020 has been entered.  Claims 1, 2, 4-11, 12, 16, and 17 have been emended.  No claims have been canceled.  No claims have been added.  Claims 1-20 are still pending in this application, with claims 1, 12 and 16 being independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goo (US-PGPUB 2015/0058023 A1).

As for claim 1, Goo discloses a system for providing translations (Fig.1, Translation System 100, 102, 104, ¶ [22], translation system 100 comprises devices 102, 104, cellular network 114, etc.), comprising: an auxiliary device (Figs.1-2, 102, ¶ [22], an auxiliary device 102 such as an electronic device includes wireless headset, earpiece, etc.), comprising: an auxiliary device microphone (Fig.2, 102, Microphone 205) configured to continually listen for first input from a first user (Fig.1, Device(s) 102, 104, User(s) 106, 108, Fig.2, 102, Microphone 205, ¶ [22], [25], auxiliary device microphone 205 continually listen for first input such as a first user 106 speaking, and a second user 108 also speaking as depicted in Figure 1); and an auxiliary device communication interface (Fig.2, RF (Radio Frequency) Module 206) configured to transmit the first input (Figs.1-2, ¶ [25], [27], auxiliary device microphone 205 converts the first input user 106 speech for transmitting by the auxiliary device RF module 206); a mobile computing device (Figs.1-2, 104) wirelessly coupled to the auxiliary device (Fig.1, 102, 104, 109, Fig.2, ¶ [22], mobile computing device 104 is communicated with the auxiliary device 102 using wireless radio frequency (RF) signaling 109), the mobile computing device (Figs.1-2, 104) comprising: a mobile computing device microphone configured to continually listen for second input from a second user while the auxiliary device microphone listens for the first input from the first user (Fig.1, Device(s) 102, the auxiliary device microphone 205 configured continually listens for the first input from the first user 106, and the mobile computing device microphone 230 of the mobile computing device 104 is configured to continually listen for second input from a second user 108, and Fig.7, ¶ [51], translations of speech from the first user 106 in parallel with translations of speech from the second user 108 by using both microphone 205 of the auxiliary device 102 and microphone 230 of the computing mobile device 104 simultaneously); a mobile computing device communication interface (Fig.2, 104, RF Module 218) configured to receive the first input from the auxiliary device and to transmit information to the auxiliary device (Figs.1-2, Fig.7, RF 714, RF 726, Fig.8, ¶ [51]-[52], the mobile computing device 104 is received the first input such as RF signal 714 that is a first set of digital audio signals representing the spoken words of the first language from the auxiliary device 102, and the mobile computing device 104 is transmitted information such as RF signal 726 that is a digital audio signal representing the translated speech of the second language electronic to the auxiliary device 102); one or more processors (Fig.2, 104, Processor 214) configured to process the first input and the second input (Figs.1-2, Figs.7-8, ¶ [55]-[56], processor 214 receives the first input, that is, the first set of digital audio signals from the RF module 218 and translates the first set of digital audio signals from speech of the first language to translated speech of the second language, and processes the second input such as the second user 108 speech (i.e., speaks one or more words)); and an output (Fig.2, Audio Speaker 206, loudspeaker 226) adapted to provide at least one of the processed first input or the processed second input, wherein or second input is a translated version of the first or second input (Figs.1-2, Figs.7-8, ¶ [51], emits the translated speech of the second language from the loudspeaker 226, and ¶ [56], audio speaker 210 emits the sound of the translated speech of the first language).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-9, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goo in view of Batta et al. (US Patent No. 10,485,049 hereinafter “Batta”).

the auxiliary device 102 and mobile computing device 104 communicated wirelessly via RF signaling 109), including a first channel used for transmission from the auxiliary device to the mobile computing device, and a second channel used for transmission from the mobile computing device to the auxiliary device (Goo - Figs.1-8, ¶ [22], RF signaling 109 is using communication technology such as Bluetooth, etc., and since Bluetooth comprises multiple channels for transmitting between devices which are the channels (i.e., first and second channels) that used for transmission from the auxiliary device to the mobile computing device, and vice versa). In the same field of communication technology, Batta discloses a mobile computing device 112 and an auxiliary device such as an earbud 110a/110b, and these devices are communicated using Bluetooth wireless channels/connections 114a/114b (Batta – Fig.1A, 112, 110a, 110b, 114a, 114b, column 4 lines 22-36), wherein the first channel and the second channel are different types, the first channel is an Radio Frequency Communication (RFComm) channel, and the second channel is an Advanced Audio Distribution Profile (A2DP) channel (Batta – Figs.1A-10, column 10 line 57 through column 11 line 15, channel data includes Bluetooth device address (BDA), a service discovery protocol (SDP), and different types of channels such as radio-frequency communication (RFCOMM) link information, and profile information such as advanced audio distribution profile (A2DP) information).


As for claims 5-7, Goo and Batta disclose the auxiliary device further comprises one or more auxiliary device processors configured to automatically determine an endpoint in the received first input, the one or more processors of the mobile computing device are further configured to automatically determine an endpoint in the received first input (Goo – Fig.1, Fig.2, Auxiliary Device 102, Mobile Computing Device 104, Processor 204, ¶ [22], [26], [30], detects an endpoint in the voice input or command “keyword” such as “OK, translate this”, and [43], distinct unit of sound “endpoint” in specified language such as phonemes, and see Batta – Figs.1A-2A, Fig.2B, Wakeword Detection Component 229, column 6 lines 8-23, and column 7 lines 56-60, an endpoint is detected based on a keyword (e.g., a wakeword)), wherein the mobile computing device microphone is configured to continue listening immediately after the determined endpoint (Goo – Fig.1, Fig.2, Mobile Computing Device 104, Microphone 230, ¶ [27]-[30], and see Batta – Figs.1A-10, column 7 line 56 through column 8 line 4, process input audio data continuously after the determined endpoint, wherein the input audio captured subsequent to the determined endpoint “wakeword”).

As for claims 8-9 and 17-18, Goo and Batta disclose the mobile computing device is configured to determine which of the first user or the second user is providing input, distinguish first voice input from the first user from second voice input from the second user (Goo – Figs.1-8, ¶ [33]-[36], using the set of digital audio signals amplitude which meets a threshold to determine whether the first user or the second user is providing input, and ¶ [51], distinguishing the first voice from second voice such as discriminating between the first and second users based on audio path from which set of digital audio signals are received, and see Batta – Figs.1A-10, column 4 lines 47-51, and column 15 lines 1-5), wherein the mobile computing device further comprises a speaker recognition unit configured to determine at least one of a voice or a language spoken (Goo – Figs.1-8, ¶ [33], [35], a set of digital audio signals corresponding to the first user 106 and the set of digital audio signals correspond to speech from the second user 108 which read on a speaker recognition unit, and see Batta – Fig.2B, Voice Activity Detection Component 228, ASR (Automatic Speech Recognition) 250, column 7 lines 31-32, and column 8 lines 41-45).

As for claim 12, Goo discloses the auxiliary device 102 and everything claimed as applied above (see claim 1 above). Goo and Batta also disclose to detect an endpoint in the first input (Goo – Fig.1, Fig.2, Auxiliary Device 102, Mobile Computing Device 104, Processor 204, ¶ [22], [26], [30], detects an endpoint in the voice input or command “keyword” such as “OK, translate this”, and [43], distinct unit of sound “endpoint” in specified language such as phonemes, and see Batta – Figs.1A-2A, an endpoint is detected based on a keyword (e.g., a wakeword)); receive subsequent input from the first user after the endpoint; and send, through the communication interface, the first input up to the endpoint to the computing device, while receiving the subsequent input (Goo – Fig.1, Fig.2, Mobile Computing Device 104, Microphone 230, ¶ [27]-[30], and see Batta – Figs.1A-10, column 7 line 56 through column 8 line 4, process input audio data continuously after the determined endpoint, wherein the input audio captured subsequent to the determined endpoint “wakeword”).

As for claim 13, Goo discloses receiving, from the computing device (Goo – Fig.1, Fig.2, Mobile Computing Device 104), translated speech from a second user; and output, through the output source (Goo – Fig.1, Second User 108, Fig.2, Loudspeaker 226), the translated speech (Goo – Figs.1-8, ¶ [51], translations of speech from the second user 108, emits the translated speech of the second language from the loudspeaker 226).

As for claim 16, Goo discloses the mobile computing device 104 and everything claimed as applied above (see claim 1 above). Goo and Batta also disclose to detect an endpoint in the first voice input (Goo – Fig.1, Fig.2, Auxiliary Device 102, Mobile Computing Device 104, Processor 204, ¶ [22], [26], [30], detects an endpoint in the voice input or command “keyword” such as “OK, translate this”, and [43], distinct unit of sound “endpoint” in specified language such as phonemes, and see Batta – Figs.1A-2A, Fig.2B, Wakeword Detection Component 229, column 6 lines 8-23, and column 7 lines an endpoint is detected based on a keyword (e.g., a wakeword)); translate the received first voice input up to the detected endpoint (Goo – Figs.1-8, ¶ [30]); listen for subsequent input while translating the received first voice input; and transmit the translated first input to the electronic accessory for output (Goo – Fig.1, Fig.2, Mobile Computing Device 104, Microphone 230, ¶ [27]-[30], [33]-[37], listen to subsequent input while translating, and ¶ [40], the electronic accessory 102 then emits the translated speech of the first language from the audio speaker 210, and see Batta – Figs.1A-10, column 7 line 56 through column 8 line 4, process input audio data continuously after the determined endpoint, wherein the input audio captured subsequent to the determined endpoint “wakeword”).

Claims 10 and 19 and rejected under 35 U.S.C. 103 as being unpatentable over Goo and Batta in view of Koshinaka et al. (US-PGPUB 2011/0301952 A1 hereinafter “Koshinaka”).

As for claims 10 and 19, Goo and Batta disclose everything claimed as applied above in claims 8 and 17. In the same field of communication technology, Koshinaka discloses to cross reference a volume level of the first input with a volume level of the second input (Koshinaka – Fig.1, Fig.5, A-First Speech Input Unit 112, B-Second Speech Input Unit 122, Volume Comparing Unit 150, ¶ [62]). Koshinaka further teaches a need exists to recognize the speeches of the speakers and output the recognized speeches in real time (Koshinaka – ¶ [9]).
. 

Allowable Subject Matter
Claims 11 and 20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                             
03/13/2021